*166OPINION OF THE COURT

Per Curiam.

Respondent was admitted to the Bar on February 21, 1934 in the Second Judicial Department.
On April 19, 1977, he pleaded guilty to filing a false income tax return in violation of section 7201 of title 26 of the United States Code. While this is a felony under Federal law, it is a misdemeanor under section 695 of the New York Tax Law. However, under Matter of Chu (42 NY2d 490) and Matter of Thies (45 NY2d 865, amd 45 NY2d 924) it is treated as a felony with respect to subdivision 4 of section 90 of the Judiciary Law.
The respondent contends that he relied on Matter of Donegan (282 NY 285). However, we are constrained to follow the majority determination in Matter of Thies (supra). As stated by the dissenting Judges at 45 NY2d 867, the question of treating a Federal felony as sufficient under the circumstances for applying the disbarment rule, is now a matter for legislative action.
Accordingly, pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York, respondent has ceased to be an attorney and counselor at law in the State of New York. (Matter of Mitchell, 40 NY2d 153.)
Kupferman, J. P., Birns, Sandler, Lane and Silverman, JJ., concur.
[M-4302] Respondent’s name stricken from the roll of attorneys and counselors at law in the State of New York.
[M-561] Motion, insofar as it seeks to strike affirmative defenses, denied as moot in view of the determination of this court on motion M-4302 decided simultaneously herewith. The motion, insofar as it seeks to amend the petition to correct certain inadvertent errors described in the moving papers, is granted.
[M-4302B] Respondent is not disqualified from continued representation of respondent.